Jordan, Judge.
The defendant under an indictment charging him with the offense of receiving stolen goods was tried and convicted in the Superior Court of Gwinnett County. His motion for new trial on the general grounds only was denied and he excepted to that judgment. Held:
The evidence in this case was sufficient to authorize the verdict of the jury and the trial court did not err in overruling the motion for new trial on the general grounds.

Judgment affirmed.


Nichols, P. J., and Frankum, J., concur.